The findings of neglect, including the finding of derivative neglect, are supported by a preponderance of the evidence. Appellant, a level three sex offender who committed past sex offenses against children, exposed the subject children to imminent danger of impairment by failing to complete sex offender treatment, despite the fact that such treatment was recommended in connection with a prior neglect proceeding, and by seeing the children without supervision (see Matter of Christopher C. [Joshua C.], 73 AD3d 1349 [2010]; Matter of Ahmad H., 46 AD3d 1357 [2007], lv denied 12 NY3d 715 [2009]; compare Matter of Afton C. [James C.], 17 NY3d 1 [2011]).
The appeal from the order of disposition was rendered moot by the subsequent entry of orders discharging Douglas from care, granting custody of Kyle to a relative, and authorizing a final discharge of Brandon, Andrew, Anastacia, and Daphne to respondent Jennifer R. (see Matter of Erica D. [Maria D.], 77 AD3d 505 [2010]).
We have considered appellant’s remaining arguments and find them unavailing. Concur — Tom, J.E, Moskowitz, Richter, Abdus-Salaam and Román, JJ.